 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JESSICA OLIVA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6268/ Fax: 702.388.6418
 5   jessica.oliva@usdoj.gov
     Attorneys for the United States
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00217-DJA-00059-
                                                       VCF0000-XXX
 9                  Plaintiff,                         Stipulation to Extend Deadlines to
                                                       Conduct Preliminary Hearing and
10          v.                                         File Indictment (First Request)

11   BILLY JOE WEST,

12                  Defendant.

13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.

15   Trutanich, United States Attorney, and Jessica Oliva, Assistant United States Attorney,

16   counsel for the United States of America, and David R. Fischer, Esq., counsel for

17   Defendant Billy Joe West, that the Court vacate the preliminary hearing scheduled for April

18   13, 2020, at 4:00 p.m. and reschedule the hearing for a date and time convenient to this

19   Court, but no sooner than 15 days from the currently scheduled date. This request requires

20   that the Court extend two deadlines: (1) that a preliminary hearing be conducted within 21

21   days of a released defendant’s initial appearance, see Fed. R. Crim. P. 5.1(c); and (2) that an

22   information or indictment be filed within 30 days of a defendant’s arrest, see 18 U.S.C.

23   § 3161(b).

24
1            This stipulation is entered into for the following reasons:

2            1.       Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the

3    preliminary hearing within a reasonable time, but . . . no later than 21 days [after the initial

4    appearance] if [the defendant is] not in custody . . . .”

5            2.       However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a

6    showing of good cause—taking into account the public interest in the prompt disposition of

7    criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more

8    times . . . .”

9            3.       Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny

10   information or indictment charging an individual with the commission of an offense shall be

11   filed within thirty days from the date on which such individual was arrested or served with a

12   summons in connection with such charges. If an individual has been charged with a felony

13   in a district in which no grand jury has been in session during such thirty-day period, the

14   period of time for filing of the indictment shall be extended an additional thirty days.”

15           4.       Defendant needs additional time to review the discovery and investigate

16   potential defenses to prepare for the preliminary hearing.

17           5.       Moreover, the parties have entered into negotiations in an attempt to

18   promptly resolve this case and reduce the judicial and government resources required by

19   this case. The defense requires additional time to adequately advise Defendant regarding

20   any plea negotiations.

21           6.       The additional time requested herein is not sought for the purposes of delay,

22   but to allow counsel for Defendant sufficient time to effectively and thoroughly research and

23   prepare and to determine whether to proceed with a preliminary hearing and indictment or

24   to resolve this case through negotiations.


                                                     2
1           7.     Accordingly, the parties jointly request that the Court schedule the

2    preliminary hearing in this case no sooner than 15 days from the currently scheduled date.

3           8.     Defendant is out of federal custody, agrees to the extension of the 21-day

4    deadline imposed by Rule 5.1(c) and the deadline imposed by 18 U.S.C. § 3161(b), waives

5    any right to remedies under Rule 5.1(c) or 18 U.S.C. § 3161(b), and requests that the time

6    between Defendant’s initial appearance on March 23, 2020, and the rescheduled

7    preliminary be excluded in computing the time within which an information or indictment

8    must be filed under 18 U.S.C. §3161(b).

9           9.     The parties agree to the extension of these deadlines.

10          10.    Accordingly, the additional time requested by this stipulation is (a) allowed

11   under Federal Rule of Criminal Procedure 5.1(d); and (b) excludable in computing the time

12   within which the defendant must be indicted and the trial herein must commence pursuant

13   to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18

14   U.S.C. § 3161(h)(7)(B)(i) and (iv).

15          11.    This is the first request for an extension of the deadlines by which to conduct

16   the preliminary hearing and to file an indictment.

17          DATED this 3rd day of April, 2020.

18                                              Respectfully submitted,

19
                                                NICHOLAS A. TRUTANICH
20                                              United States Attorney

21    _/s/ David R. Fischer                     _/s/ Jessica Oliva
      DAVID R. FISCHER, ESQ.                    JESSICA OLIVA
22    Counsel for Defendant                     Assistant United States Attorney
      BILLY JOE WEST
23

24


                                                   3
1                                UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
2

3    UNITED STATES OF AMERICA,                          Case No. 2:20- mj-00217-DJA

4                   Plaintiff,                         [Proposed] Order on Stipulation to
                                                       Continue Preliminary Hearing and
5           v.                                         Deadline to Indict Defendant

6    BILLY JOE WEST,

7                   Defendant.

8

9           Based on the stipulation of counsel, good cause appearing, and the best interest of

10   justice being served; the time requested by this stipulation being excludable in computing

11   the time within which the defendant must be indicted and the trial herein must commence

12   pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of

13   Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

14          IT IS THEREFORE ORDERED that the preliminary hearing currently scheduled

15   for April 13, 2020 at the hour of 4:00 p.m., be vacated and continued to ___________
                                                                              Monday, Mayat4,the

16   hour
     2020ofat___________.
              the hour of 4:00 p.m.

17         DATED
          DATED   this
                this   ___
                     6th   day
                         day ofof April,
                                April,   2020.
                                       2020.

18

19
                                                   HONORABLE DANIEL J. ALBREGTS
20                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24


                                                   4
